United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-1362
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States
                                          * District Court for the
      v.                                  * Northern District of Iowa.
                                          *
Guadalupe Deanda,                         * [UNPUBLISHED]
                                          *
             Appellant.                   *
                                     ___________

                          Submitted: October 1, 2002
                              Filed: October 4, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Guadalupe Deanda appeals his conviction, and the resulting sentence imposed
by the district court,1 upon his guilty plea to conspiring to distribute and possess with
intent to distribute more than 500 grams of a mixture or substance containing
methamphetamine, in violation of 21 U.S.C. § 846. Pursuant to Anders v. California,
386 U.S. 738 (1967), counsel has moved to withdraw, and has filed a brief in which
she challenges a 3-level aggravating-role sentencing enhancement that the district


      1
        The Honorable Mark W. Bennett, Chief Judge, United States District Court
for the Northern District of Iowa.
court assessed against Deanda. In a pro se supplemental brief, Deanda argues that
there was no conspiracy, that the government breached the plea agreement, and that
his attorney was ineffective. We reject these arguments and affirm.

      Deanda may not challenge the aggravating-role enhancement that he received
because he stipulated to it in his plea agreement, see United States v. Nguyen, 46
F.3d 781, 783 (8th Cir. 1995), and the factual stipulations that he made in his plea
agreement and at the plea hearing established a sufficient factual basis for the
conspiracy conviction, see Fed. R. Crim. P. 11(f).

       We also find that the government did not breach the plea agreement. As
required, it advised the court of Deanda’s efforts to cooperate. The government
indicated, however, that no substantial assistance motion would be forthcoming
because Deanda had stopped cooperating. Deanda acknowledged that he had stopped
cooperating, and he did not attempt to make a showing of prosecutorial
discrimination or irrational conduct. See United States v. Amezcua, 276 F.3d 445,
447 (8th Cir.), cert. denied, 122 S. Ct. 2637 (2002). As to Deanda’s ineffective-
assistance claims, these are not properly brought in this direct criminal appeal. See
United States v. Clayton, 210 F.3d 841, 845 n.4 (8th Cir. 2000).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-